Citation Nr: 1512403	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-09 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to a rating higher than 20 percent for Type II Diabetes Mellitus.

3.  Entitlement to a rating higher than 20 percent for neuropathy of the left lower extremity as a complication of the Type II Diabetes Mellitus.

4.  Entitlement to a rating higher than 20 percent for neuropathy of the right lower extremity as a complication of the Type II Diabetes Mellitus.

5.  Entitlement to a rating higher than 10 percent for neuropathy of the left upper extremity as a complication of the Type II Diabetes Mellitus.

6.  Entitlement to a rating higher than 10 percent for neuropathy of the right upper extremity as a complication of the Type II Diabetes Mellitus.

7.  Entitlement to a rating higher than 10 percent for hypertension.
8.  Entitlement to a compensable rating for gastritis.

9.  Entitlement to a compensable rating for diabetic retinopathy.

10.  Entitlement to a compensable rating for erectile dysfunction (ED).

11.  Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1977 to June 1992.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from September 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).


The September 2009 rating decision considered and denied the Veteran's claims for increased ratings for his Type II Diabetes Mellitus and several consequent complications, including especially the associated neuropathy of his upper and lower extremities, also his hypertension, diabetic retinopathy and ED, as well as his claim for service connection for anemia.  But in his March 2010 claim for a TDIU, he additionally indicated that his service-connected disabilities had worsened and that he was submitting a private medical opinion linking his anemia to his service-connected Type II Diabetes Mellitus, so identifying it as an additional complication.  That statement, when read liberally, was tantamount to a timely Notice of Disagreement (NOD) with that September 2009 decision as it relates to those issues.  38 C.F.R. § 20.201; see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The Court has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD ... finding that a statement constitutes an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review."  See Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (rev'd on other grounds by sub nom. Rivera v. Shinseki, 654 F.3d 1377   (Fed. Cir. 2011)).

The RO is obligated to provide a Statement of the Case (SOC) after the filing of a timely NOD, after receipt of which the Veteran will have opportunity to also file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these other claims to the Board.  The appropriate disposition of these other claims, in the meantime, is to remand them to the Agency of Jurisdiction (AOJ) rather than merely refer them.  See Manlincon v. West, 12 Vet. App. 238 (1999).  


Also in his March 2010 statement, the Veteran raised a still additional issue of entitlement to service connection for dyslipidemia by indicating that it, too, was secondary to his Type II Diabetes.  The Board, however, does not have appellate jurisdiction over this claim since it was never decided by the RO as the AOJ.  Therefore, the Board is referring this additional claim to the RO for appropriate action.  But in doing this, the Board must also point out that the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2014); Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Hyperlipidemia, as an example, instead is a mere laboratory test result and does in and of itself constitute a ratable disability for which service-connection benefits, including compensation, may be granted.  See id.; see also Schedule for Rating Disabilities:  Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (observing that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities"); Cf. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) appeal dismissed in part, and vacated and remanded in part sub nom.; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom, without an established underlying malady or condition, does not constitute a disability for VA compensation purposes).

In September 2013, the Veteran testified at a videoconference before the undersigned Veterans Law Judge (VLJ) of the Board in support of his TDIU claim that is now being decided - indeed granted.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's several service-connected disabilities, without regards to other factors such as his advancing age and non-service-connected disabilities, as likely as not prevent him from obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for a TDIU.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, and 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing VA regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Since in this case, however, this claim is being granted, there is no need to discuss whether there has been compliance with these duty-to-notify-and-assist obligations.  Even if, for the sake of argument, there has not been, this ultimately would be inconsequential and, therefore, at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility in this instance.


As for the September 2013 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that a presiding VLJ of the Board or hearing officer has two duties to comply with a pertinent VA regulation, 38 C.F.R. § 3.103(c)(2).  The first duty is to explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the presiding VLJ or hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  There was compliance with these two duties as the presiding VLJ, the undersigned, fully explained the issue on appeal and attempted to identify any evidence that might be missing from the record by asking the Veteran and his wife about his symptoms, treatment history, and functional impact of his service-connected disabilities on his employability and, thus, potential entitlement to a TDIU.

II.  Whether Entitlement to a TDIU is Warranted

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16(a).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

Provided a claimant does not meet these minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he may still be entitled to this benefit on an extra-schedular basis under § 4.16(b) if it is established he is indeed unemployable on account of his service-connected disabilities. 

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extraschedular evaluation in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra.

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Other factors that may receive consideration include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

By comparison, the impact of any nonservice-connected disabilities, or his advancing age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

Consider also that "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  This includes, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration.  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  See also Faust v. West, 13 Vet. App. 342, 355 (2000).  The Court has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility. See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Turning now to the facts and circumstances of this particular case, the Veteran's service-connected disabilities are Type II Diabetes Mellitus, which is rated as 
20-percent disabling; neuropathy of the right lower extremity associated with the Type II Diabetes Mellitus, rated as 20-percent disabling; neuropathy of the left lower extremity associated with the Type II Diabetes Mellitus, rated as 
20-percent disabling; neuropathy of the right upper extremity associated with the Type II Diabetes Mellitus, rated as 10-percent disabling; neuropathy of the left upper extremity associated with the Type II Diabetes Mellitus, rated as 
10-percent disabling; hypertension, rated as 10-percent disabling; and noncompensable (i.e., 0-percent) ratings for gastritis, retinopathy associated with the Type II Diabetes Mellitus, and ED also associated with the Type II Diabetes Mellitus.  The Veteran, however, is receiving special monthly compensation (SMC) for the ED on account of loss of use of a creative organ.  According to 38 C.F.R. § 4.16(a)(2), because many - indeed if not all - of these disabilities stem from common etiology since they are complications of the Type II Diabetes, the Veteran has sufficient ratings for these service-connected disabilities to warrant consideration of his entitlement to a TDIU under § 4.16(a), so without having to resort to the special extra-schedular provisions of § 4.16(b).  Resolution of this claim thus turns entirely on whether he is incapable of obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison when considering the functional impact of these several 
service-connected disabilities.

In a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").  It is currently the Veteran Benefits Administation's (VBA's) policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.

VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law, as discussed above.  Floore, 26 Vet. App. at 381.

A review of the record on appeal reveals that, once he left service in June 1992, the Veteran became a licensed barber.  He worked full-time as a self-employed barber until 2005 and thereafter worked part-time until 2009.

In July 2009, the Veteran underwent VA compensation examinations, in part, to reassess the severity of his service-connected disabilities.  The examiner observed that the Veteran's diabetes was treated with insulin, oral hypoglycemic medication and a restricted diet.  She commented that the Veteran's diabetes was poorly controlled and, as a result, had complications including diabetic neuropathy of both upper and lower extremities.  The examiner added that the Veteran's left and right lower extremities as well as his left and right upper extremities had decreased sensory to monofilament in a stocking pattern.  But she concluded there were no significant effects on his occupation and activities of daily living (ADLs).

Regarding his hypertension, the Veteran reported having occasional lightheadedness or dizziness.  He stated that his blood pressure readings rose to 150/120 even with medication.  It was noted relaxation helped to lower his blood pressure.  On examination, his blood pressure readings were 137/96, 144/97 and 139/96.  The examiner commented that the Veteran's hypertension had significant effects on his occupation due to weakness or fatigue.  She also said that the Veteran was self-employed as a barber and paced himself accordingly.  The examiner further observed that there were mild effects on the Veteran's ADLs, including shopping, sports and recreation.


Regarding the other service-connected disabilities - gastritis, diabetic retinopathy and ED - the examiner commented that there were no significant effects on the Veteran's usual occupation.  She did note that his gastritis had an effect on his diet.

As support for his claim for a TDIU, and apparently to try and refute that VA compensation examiner's findings regarding the functional impact of the Veteran's service-connected disabilities, the Veteran submitted a supporting private medical opinion from Dr. D.M. that was received in March 2010.  Dr. D.M. indicated he initially had seen the Veteran in consultation in October 2009 and that the Veteran had a relevant medical history of Type II Diabetes, hypertension, diabetic neuropathy, diabetic retinopathy, iron deficiency/anemia, gastroesophageal reflux disease (GERD), dyslipidemia and ED.  He noted that the Veteran was self-employed as a barber.  He also noted the Veteran's complaints of sensation of numbness and tingling in his hands and feet as well as discomfort to the calves and ambulation.  On physical examination, the Veteran's blood pressure reading was 156/96 and monofilament testing of his upper and lower extremities confirmed there was decreased sensation in a stocking and glove-type pattern.  Dr. D.M. further observed that the Veteran had abnormal laboratory findings, including an elevated hemoglobin A1C of 9.0, which he explained was indicative of uncontrolled diabetes.  Additionally, he commented that, because of the Veteran's complaints of possible claudication-type symptoms, he had scheduled the Veteran for an arterial ultrasound of the lower extremities, which had revealed mild right arterial occlusive disease involving the popliteal and dorsalis pedia arteries.  Dr. D.M. opined that the vast majority of the Veteran's symptoms were secondary to his uncontrolled diabetes (so owing to this service-connected disability).

Moreover, subsequently, in August 2011, Dr. D.M. provided further medical comment regarding the severity of the Veteran's service-connected disabilities and their functional impact and effects on his employability.  Dr. D.M. indicated the Veteran's service-connected disabilities and other nonservice-connected disabilities - referring to his iron deficiency anemia and dyslipidemia - more likely than not severely inhibited his ability to perform his daily work duties as a barber.  

Dr. D.M. explained that the disease processes affected the sensation in the Veteran's hands and feet, and, as such, his ability to work as a barber had been compromised.  Thus, he concluded the Veteran was no longer able to perform the duties for which he was employed.

Further, during his September 2013 videoconference hearing before the Board, the Veteran testified under oath that he had recurring pain in the palm of his hands that radiated up the side of his arm.  He pointed out that he was unable to close his hand because of the pain and that he had no feeling whatsoever in his hand.  He also related that he had pain in his calves and knees that radiated on his left side all the way to his hip.  He continued that his diabetic retinopathy affected his ability to drive because he could not see well.  He testified that these conditions had substantially worsened in 2009 and, therefore, prevented him from working any longer as a barber (the only job he had had since conclusion of his service).

The Veteran's wife also testified, attesting that his service-connected disabilities have continued to worsen.  She stated that she had to check his feet every other evening to make sure there were no blisters.  She commented that he could not use his hands, especially his right hand, which he could hardly close.  She further testified that he had difficulty performing even the most basic activities around the house.

So as is apparent, there is disagreement amongst those who have commented concerning whether the Veteran's service-connected disabilities effect or functionally impact his employability.  But while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board finds the July 2009 VA compensation examiner's opinions insufficient to establish the Veteran is still able to obtain and maintain substantially gainful employment - especially as a barber.  Notably, the July 2009 VA examiner did not take into consideration the Veteran's educational background and past occupational training and experience entirely as a barber since 1992 (so since service) in light of the diabetic neuropathy adversely affecting use of the upper and lower extremities in terms of hampering his ability to use his hands when holding clippers and cutting hair and standing on his feet all day.  Contrarily, Dr. D.M. opined that the Veteran's Type II Diabetes Mellitus and associated service-connected disabilities, including especially this bilateral upper and lower extremity diabetic neuropathy, caused severely diminished sensation in the Veteran's hands and feet, and, as such, his ability to continue working as a barber had been compromised.  Because of this finding, Dr. D.M. concluded the Veteran was no longer able to perform the duties for which he was employed.  Thus, the Board places more probative weight on Dr. D.M.'s opinion finding that the Veteran is unable to obtain and maintain substantially gainful employment than on the VA compensation examiner's opinion concluding otherwise.  Certainly, this evidence for versus against the claim is at least equally balanced, and in this circumstance this claim has to be granted, regardless, by resolving this reasonable doubt in the Veteran's favor.  38 C.F.R. § 4.3.


ORDER

The claim of entitlement to a TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.



REMAND

As already pointed out, the September 2009 rating decision considered and denied the Veteran's claims for higher ratings for his Type II Diabetes Mellitus, consequent neuropathy of upper and lower extremities, diabetic retinopathy and ED, and his claim for service connection for anemia.  And his March 2010 claim for a TDIU, when construed liberally, was also a timely NOD regarding the denial of these other claims.  But the RO did not issue an SOC concerning these other claims.  Pursuant to 38 C.F.R. § 19.9(a), if further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision, the Board is required to remand these other claims to the RO, since the AOJ, for the provision of this required SOC concerning these other claims and to give the Veteran opportunity, in response, to complete the steps necessary to perfect his appeal of these other claims to the Board (like he did for his derivative TDIU claim).  See VAOPGCPREC 16-92 (July 24, 1992).

Accordingly, these other claims are REMANDED for the following additional development and consideration:

Provide the Veteran an SOC concerning his additional claims of entitlement to a rating higher than 20 percent for his Type II Diabetes Mellitus; a rating higher than 20 percent for the associated neuropathy of his left lower extremity; a rating higher than 20 percent for the associated neuropathy of his right lower extremity; a rating higher than 10 percent for the associated neuropathy of his left upper extremity; rating higher than 10 percent for the associated neuropathy of his right upper extremity; a rating higher than 10 percent for his hypertension; a compensable rating for his gastritis; a compensable rating for his diabetic retinopathy; a compensable rating for his ED; and regarding his additionally-claimed entitlement to service connection for anemia.  Also advise him that he will need to file a timely Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of these additional claims to the Board.  38 C.F.R. §§ 30.200, 20.302(b).  Only if he perfects his appeal of these other claims should they be returned to the Board for further appellate consideration.

*The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that a 100 percent schedular rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990)).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Rating Schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for a TDIU moot where 100 percent schedular rating was awarded for the same period).  The Court subsequently has held, however, that the award of a 100 percent disability rating does not render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability 
separately rated at 60 percent or more could warrant SMC under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent schedular rating also has been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229-04 (March 10, 2010).  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id. 


In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.

In this decision the Board has granted the Veteran's claim of entitlement to a TDIU, so the reverse of the situation presented in Bradley because the only questions remaining now concern the viability of his claims for higher (increased) ratings for the disabilities forming the basis of this TDIU grant.  Therefore, when providing this SOC, the RO (AOJ) must address this disposition and its effect, if any, on these other identified claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


